Opinion filed February 11, 2021




                                        In The

        Eleventh Court of Appeals
                                     __________

                                  No. 11-19-00075-CV
                                      __________

                    LORENZO GONZALES, Appellant
                                         V.
         SHILAH DAWN GARRIGAN GONZALES, Appellee


                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM61969


                     MEMORANDUM OPINION
      Lorenzo Gonzales, Appellant, filed this appeal from a final decree of divorce
that resolved custody, child support, and property-related matters between Appellant
and Appellee, Shilah Dawn Garrigan Gonzales. After the appeal was set for
submission in this court, counsel for Appellee filed a suggestion of death and
informed this court that Appellant died on September 29, 2020. In response to
Appellee’s suggestion of Appellant’s death, this court issued a letter to the parties
and requested that Appellant’s representative respond to the letter and show grounds
to continue this appeal. We also informed the parties that, absent a timely response,
this appeal would be subject to dismissal. The response was due on or before
January 25, 2021. We have received no response.
      As noted in this court’s letter, the only two issues that Appellant presented in
his pro se brief relate to the custody of the parties’ child, M.C.G. The child custody
issues between Appellant and Appellee became moot upon the death of Appellant.
See In re C.H.S., No. 07-17-00117-CV, 2017 WL 6614508, at *1 (Tex. App.—
Amarillo Dec. 20, 2017, no pet.) (mem. op.) (holding that justiciable controversy no
longer existed with respect to issues involving parent–child relationship after
appellant father’s death); Black v. Black, 673 S.W.2d 269, 270 (Tex. App.—
Texarkana 1984, no writ) (holding that issues related to conservatorship rights of
appellant mother “died with her” and became moot upon her death); see also
Bartee v. Bartee, No. 11-18-00017-CV, 2020 WL 524909, at *5 (Tex. App.—
Eastland Jan. 31, 2020, no pet.) (mem. op.). We conclude that, although an appeal
may usually proceed if a party to a civil appeal dies before the appeal has been
disposed of, see TEX. R. APP. P. 7.1(a)(1), this particular appeal may not proceed any
further because the conservatorship issues are moot and because we have received
no response showing any grounds upon which this appeal may continue. See C.H.S.,
2017 WL 6614508, at *1; Black, 673 S.W.2d at 270; see also TEX. R. APP. P. 42.3.
      Consequently, we dismiss the appeal.


                                                    PER CURIAM


February 11, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                          2